DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's Preliminary Amendment and Remarks, filed 04 Jan 2021, in which claims 1-9 are amended.

This application is a domestic application, filed 30 Dec 2019; and claims benefit of foreign priority document CHINA CN201910435112.2, filed 23 May 2019; this foreign priority document is not in English.

Claims 1-11 are pending in the current application.  Claims 10-11, drawn to non-elected inventions, are withdrawn.  Claims 1-9 are examined on the merits herein.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 04 Jan 2021 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.

Claims 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 Jan 2021.
Applicant’s election of species of method of treating obesity using the compound petunidin-3-O-beta-D-glucoside in the reply filed on 04 Jan 2021 is acknowledged.

Claim Objections
Claim 6 is objected to because of the following informalities:  claim 6 recites "a TC inhibitor, a TG inhibitor, an ALT inhibitor, and an AST inhibitor." The abbreviations TC, TG, ALT, and AST are not unambiguous in the pertinent art. Where possible, claims are to be complete in themselves. Therefore as a matter of form these abbreviations should be defined at their first use in the claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the "method according to claim 2, further comprising treating one or more diseases associated with fatty liver, wherein the fatty liver is a nonalcoholic fatty liver." This recitation renders the claim indefinite because it is unclear if the claim requires treating the umbrella of conditions associated with nonalcoholic fatty liver, known in the art by the term "nonalcoholic fatty liver disease", or if the claim encompasses treating diseases associated with the particular type of fatty liver of nonalcoholic fatty liver, such as type 2 diabetes. Similarly, claim 9 incorporates the limitations of claim 8 and further recites "nonalcoholic simple fatty liver or/and nonalcoholic steatohepatitis", where it is unclear if the claim requires treating these particular conditions of "nonalcoholic fatty liver disease" or whether the claim encompasses treating diseases associated with nonalcoholic simple fatty liver or/and nonalcoholic steatohepatitis, such as type 2 diabetes. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mastaloudis et al. (WO 2018/080510 A1, published 03 May 2018, cited in PTO-892).
Mastaloudis et al. discloses compositions for promoting intestinal health. In one example, the composition can include a combination of cyanidins and delphinidins, in an amount sufficient to treat intestinal hyperpermeability. Further disclosed is a method of treating a condition or disorder related to gastrointestinal health in a subject. (abstract) Mastaloudis et al. discloses increased intestinal permeability can be a major factor in the pathophysiology of several inflammation and obesity related pathologies. (page 10, lines 5-10) Mastaloudis et al. discloses in another example, the condition or disorder related to gastrointestinal health treated can include obesity. (page 24, lines 10-15) Mastaloudis et al. discloses in yet another example, the condition or disorder can be a 
Mastaloudis et al. is silent as to the AC composition being an autophagy modifier or an autophagy inducing agent (instant claims 4-5). It is noted that In re Best, 562 F.2d 1252, 195 USPQ 430 (C.C.P.A. 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (C.C.P.A. 1980) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly recited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess the characteristic relied on" (In re Best, 562 F.2d at 1254-55, 195 USPQ at 433). In the instant case the bilberry and crowberry extracts disclosed by Mastaloudis et al. contain the same chemical compound of petunidin-3-O-glucoside and are administered for the same method of improvements in conditions or disorders such as obesity, plasma free fatty acid levels, reduced high density lipoprotein levels, and hepatic steatosis. Therefore there is reason to believe the composition adminsitered in the method disclosed in Mastaloudis et al. inherently includes functions that are newly recited. 
Therefore the disclosure of Mastaloudis et al. would have led one of ordinary skill in the art to immediately envision the method of treating obesity in a subject in need thereof or in need of a product for regulating lipid metabolism the AC composition such the advantageous embodiments of the bilberry or crowberry extract disclosed therein, and meets all structural limitations of instant claims 1-9.
	
	
Conclusion
No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JONATHAN S LAU/           Primary Examiner, Art Unit 1623